Title: Thomas Jefferson to Benjamin Jones, 17 June 1812
From: Jefferson, Thomas
To: Jones, Benjamin


          
            Sir Monticello June 17. 12.
             I this day write to Messrs Gibson & Jefferson to remit you 200.D. on my account, and have to request you to send me the articles below stated, and as quickly as possible, as I apprehend that every day may increase the danger of a safe passage by sea. I have at the same time to request you to make the small paiments for me below stated. they are such as cannot be separately remitted to the persons. Accept the assurance of my esteem & respect
            Th: Jefferson
          
          
            1. ton of nail rod, to include a single bundle of half crown iron.
            a quarter ton of Swedish or other tough bar iron, in bars of 2.I. breadth, and from ¼ I. to 1.I. thickness.
            a crank for a sawmill of wrought iron.
            10.℔ of tin, pure for tinning copper vessels.
            
            
              
                to be paid
                to M. Dufief bookseller Phila 2. D 50 c
              
              
                
                to Benjamin & Thos Kite printers. 1. Dollar 
              
              
                
                to Thomas Hope ship broker near the custom house, arrearages for his Price current, & a year in advance
              
            
          
        